                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                 4:11CR3088

     vs.
                                                               ORDER
PHILLIP D. HATTEN,

                  Defendant.



     Defendant’s oral motion, (Filing No. 64), is granted as follows:

     1)     Defendant shall be released from custody to return to his personal
            residence.


     2)     Defendant shall appear at a revocation hearing to commence before the
            Honorable John M. Gerrard, Chief United States District Judge, in the
            Special Proceedings Courtroom of the United States Courthouse, Omaha,
            Nebraska, at 10:00 a.m. on May 21, 2020


     3)     Defendant shall comply with all terms and conditions of supervised
            release which were imposed at sentencing, and the following additional
            conditions:
            a.     Defendant shall immediately obtain a drug and alcohol evaluation.
            b.     Defendant shall immediately obtain verifiable employment.
            c.     Defendant shall submit to random drug testing and shall not in any
                   way tamper with or attempt to alter his testing results.

     February 20, 2020.
                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
